390 S.E.2d 761 (1990)
98 N.C. App. 402
Sharon YATES for William McCOMBS
v.
N.C. DEPT. OF HUMAN RESOURCES.
No. 8919SC781.
Court of Appeals of North Carolina.
May 1, 1990.
*762 Central Carolina Legal Services, Inc. by Stanley B. Sprague, Greensboro, and N.C. Legal Services Resource Center, Inc. by Pam Silberman, Raleigh, for petitioner-appellant.
Atty. Gen. Lacy H. Thornburg by Asst. Atty. Gen. Jane T. Friedensen, Raleigh, for the N.C. Dept. of Human Resources.
EAGLES, Judge.
Our initial inquiry is whether this appeal must be dismissed for lack of subject matter jurisdiction. The State asserts that only an "applicant or recipient" of Medicaid funds may petition for judicial review of the DHR's eligibility decision and Ms. Yates does not have "standing" to bring a proceeding for judicial review to contest the denial of benefits to her father. Ms. Yates argues that lack of capacity is in issue and that lack of capacity does not affect subject matter jurisdiction. Therefore, the State cannot raise this issue for the first time on appeal. We agree with the State's contention that this is a question of subject matter jurisdiction. The superior court lacked jurisdiction to hear Ms. Yates' petition for judicial review. Therefore we dismiss Ms. Yates' purported appeal to this court.
"Whether one has standing to obtain judicial review of administrative decisions is a question of subject matter jurisdiction." Petition of Wheeler, 85 N.C.App. 150, 152, 354 S.E.2d 374, 376 (1987). Questions of subject matter jurisdiction may properly be raised at any time. See Forsyth County Bd. of Social Services v. Division of Social Services by Everhart, 317 N.C. 689, 692, 346 S.E.2d 414, 416 (1986).
"Where a cause of action is created by statute and the statute also provides who is to bring the action, the person or persons so designated, and, ordinarily, only such persons, may sue." State ex rel. Lanier v. Vines, 274 N.C. 486, 492, 164 S.E.2d 161, 164 (1968) (citation omitted). No party has the right to appeal from an administrative agency's decision "unless the right is granted by statute." In re Halifax Paper Co., 259 N.C. 589, 592, 131 S.E.2d 441, 444 (1963). See also Appeal of Moravian Home, Inc., 95 N.C.App. 324, 382 S.E.2d 772, rev. denied and appeal dismissed, 325 N.C. 707, 388 S.E.2d 457 (1989); Malloy v. Durham County Dep't of Social Services, 58 N.C.App. 61, 293 S.E.2d 285 (1982).
The statutory provision for judicial review of DHR's decisions regarding Medicaid eligibility states that "[a]ny applicant or recipient who is dissatisfied with the final decision of the Department may file ... a petition for judicial review in superior court of the county from which the case arose." G.S. 108A-79(k) (emphasis ours). An "applicant" is "any person who requests assistance or on whose behalf assistance is requested." G.S. 108A-24(1). A "recipient" is "a person to whom, or on whose behalf, assistance is granted under this Article." G.S. 108A-24(5). Because Ms. Yates is neither an applicant or a recipient she has no right to appeal from the DHR's decision. Additionally, nothing in the record shows that Ms. Yates is the legal representative of her father's estate. Therefore, this appeal must be dismissed for lack of subject matter jurisdiction.
We do not address the difficult question of whether the actions of persons in Ms. Yates' position are adequate to preserve the rights of Medicaid applicants, recipients or their legal representatives to judicial review of DHR's eligibility decisions.
*763 For the reasons stated, this appeal is dismissed.
Dismissed.
HEDRICK, C.J., and PHILLIPS, J., concur.